         Case 3:19-cv-00061-JTK Document 17 Filed 04/24/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


DAVID CLAPP                                                                    PLAINTIFF


V.                          CASE NO. 3:19-cv-00061-JTK


ANDREW SAUL, Commissioner                                                   DEFENDANT
Social Security Administration


                                         ORDER

       Pending before the Court is Defendant’s Motion to Alter or Amend Judgment (DE

# 14). For the reasons that follow, the motion is GRANTED.

       On February 19, 2020, this Court entered an Order, and accompanying Judgment,

reversing and remanding the case for further proceedings in order to resolve a possible

conflict between the Dictionary of Occupational Titles (DOT) and the vocational expert’s

(VE) testimony. Additionally, the Court instructed the administrative law judge (ALJ) to

specify the highest DOT reasoning level compatible with Plaintiff’s abilities.          The

Defendant has respectfully requested for this Court to revise the portion of its order

directing for the ALJ to identify the highest reasoning level that the Plaintiff can perform

so that the ALJ may have latitude to address the potential conflict with the VE while not

being constrained to include Plaintiff’s highest reasoning level in the residual functional

capacity (RFC) assessment.
         Case 3:19-cv-00061-JTK Document 17 Filed 04/24/20 Page 2 of 2



       Because the RFC is an administrative decision reserved to the Commissioner, and

an ALJ is not required to incorporate reasoning level language into an RFC or hypothetical

question, the Court hereby amends its Order and Judgment to remove the instruction

directing the ALJ to identify the highest reasoning level Plaintiff can perform.

       IT IS SO ORDERED this 24th day of April, 2020.




                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
